                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


ZACHARY WOOTEN,                                  CV 16-139-M-DLC

                    Plaintiff,
                                                     ORDER
vs.

BNSF RAILWAY COMPANY, a
Delaware Corporation,

                    Defendant.


      IT IS HEREBY ORDERED that meals and/or lodging be provided for the

jurors in the above entitled case.

      DATED this     2'1 ~day of October,


                                     Dana L. Christensen, Chief Judge
                                     United States District Court
